
























THE EXECUTIVE NONQUALIFIED EXCESS PLAN
PLAN DOCUMENT





--------------------------------------------------------------------------------




THE EXECUTIVE NONQUALIFIED EXCESS PLAN
                                       
Section 1. Purpose:
By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein, and in the Adoption Agreement, to provide a means by which certain
management Employees or Independent Contractors of the Employer may elect to
defer receipt of current Compensation from the Employer in order to provide
retirement and other benefits on behalf of such Employees or Independent
Contractors of the Employer, as selected in the Adoption Agreement. The Plan is
intended to be a nonqualified deferred compensation plan that complies with the
provisions of Section 409A of the Internal Revenue Code (the "Code"). The Plan
is also intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(l) of
the Employee Retirement Income Security Act of 1974 (“ERISA”) and independent
contractors. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.
Section 2. Definitions:
As used in the Plan, including this Section 2, references to one gender shall
include the other, unless otherwise indicated by the context:
2.1 "Active Participant" means, with respect to any day or date, a Participant
who is in Service on such day or date; provided, that a Participant shall cease
to be an Active Participant (i)immediately upon a determination by the Committee
that the Participant has ceased to be an



--------------------------------------------------------------------------------




Employee or Independent Contractor, or (ii) at the end of the Plan Year that the
Committee determines the Participant no longer meets the eligibility
requirements of the Plan.
2.2 "Adoption Agreement" means the written agreement pursuant to which the
Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.
2.3 "Beneficiary" means the person, persons, entity or entities designated or
determined pursuant to the provisions of Section 13 of the Plan.
2.4 "Board" means the Board of Directors of the Company, if the Company is a
corporation. If the Company is not a corporation, "Board" shall mean the
Company.
2.5 "Change in Control Event" means an event described in Section
409A(a)(2)(A)(v) of the Code (or any successor provision thereto) and the
regulations thereunder.
2.6 "Committee" means the persons or entity designated in the Adoption Agreement
to administer the Plan. If the Committee designated in the Adoption Agreement is
unable to serve, the Employer shall satisfy the duties of the Committee provided
for in Section 9.
2.7 "Company" means the company designated in the Adoption Agreement as such.
2.8 "Compensation" shall have the meaning designated in the Adoption Agreement.
2.9 "Crediting Date" means the date designated in the Adoption Agreement for
crediting the amount of any Participant Deferral Credits or Employer Credits to
the Deferred Compensation Account of a Participant.
 



--------------------------------------------------------------------------------




2.10 "Deferred Compensation Account" means the account maintained with respect
to each Participant under the Plan. The Deferred Compensation Account shall be
credited with Participant Deferral Credits and Employer Credits, credited or
debited for deemed investment gains or losses, and adjusted for payments in
accordance with the rules and elections in effect under Section 8. The Deferred
Compensation Account of a Participant shall include any In-Service or Education
Account of the Participant, if applicable.
2.11 "Disabled" means Disabled within the meaning of Section 409A of the Code
and the regulations thereunder. Generally, this means that the Participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering Employees of the Employer.
2.12 “Education Account” is an In-Service Account which will be used by the
Participant for educational purposes.
2.13 "Effective Date" shall be the date designated in the Adoption Agreement.
2.14 "Employee" means an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of employer and employee. An individual shall cease to be an Employee upon the
Employee's Separation from Service.



--------------------------------------------------------------------------------




2.15 "Employer" means the Company, as identified in the Adoption Agreement, and
any Participating Employer which adopts this Plan. An Employer may be a
corporation, a limited liability company, a partnership or sole proprietorship.
2.16 "Employer Credits" means the amounts credited to the Participant's Deferred
Compensation Account by the Employer pursuant to the provisions of Section 4.2.
2.17 "Grandfathered Amounts" means, if applicable, the amounts that were
deferred under the Plan and were earned and vested within the meaning of Section
409A of the Code and regulations thereunder as of December 31, 2004.
Grandfathered Amounts shall be subject to the terms designated in the Adoption
Agreement.
2.18 "Independent Contractor" means an individual in the Service of the Employer
if the relationship between the individual and the Employer is not the legal
relationship of employer and employee. An individual shall cease to be an
Independent Contractor upon the termination of the Independent Contractor's
Service. An Independent Contractor shall include a director of the Employer who
is not an Employee.
2.19 "In-Service Account" means a separate account to be kept for each
Participant that has elected to take in-service distributions as described in
Section 5.4. The In-Service Account shall be adjusted in the same manner and at
the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.
2.20 "Normal Retirement Age" of a Participant means the age designated in the
Adoption Agreement.



--------------------------------------------------------------------------------




2.21 "Participant" means with respect to any Plan Year an Employee or
Independent Contractor who has been designated by the Committee as a Participant
and who has entered the Plan or who has a Deferred Compensation Account under
the Plan; provided that if the Participant is an Employee, the individual must
be a highly compensated or management employee of the Employer within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
2.22 "Participant Deferral Credits" means the amounts credited to the
Participant's Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.1.
2.23 "Participating Employer" means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Company identified
in the Adoption Agreement.
2.24 "Participation Agreement" means a written agreement entered into between a
Participant and the Employer pursuant to the provisions of Section 4.1
2.25 "Performance-Based Compensation" means compensation where the amount of, or
entitlement to, the compensation is contingent on the satisfaction of
preestablished organizational or individual performance criteria relating to a
performance period of at least twelve months. Organizational or individual
performance criteria are considered preestablished if established in writing
within 90 days after the commencement of the period of service to which the
criteria relates, provided that the outcome is substantially uncertain at the
time the criteria are established. Performance-based compensation may include
payments based upon subjective performance criteria as provided in regulations
and administrative guidance promulgated under Section 409A of the Code.



--------------------------------------------------------------------------------




2.26 "Plan" means The Executive Nonqualified Excess Plan, as herein set out and
as set out in the Adoption Agreement, or as duly amended. The name of the Plan
as applied to the Employer shall be designated in the Adoption Agreement.
2.27 "Plan-Approved Domestic Relations Order" shall mean a judgment, decree, or
order (including the approval of a settlement agreement) which is:
2.27.1 Issued pursuant to a State's domestic relations law;
2.27.2 Relates to the provision of child support, alimony payments or marital
property rights to a Spouse, former Spouse, child or other dependent of the
Participant;
2.27.3 Creates or recognizes the right of a Spouse, former Spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant's benefits under the Plan;
2.27.4 Requires payment to such person of their interest in the Participant's
benefits in a lump sum payment at a specific time; and
2.27.5 Meets such other requirements established by the Committee.
2.28 "Plan Year" means the twelve-month period ending on the last day of the
month designated in the Adoption Agreement; provided that the initial Plan Year
may have fewer than twelve months.
2.29 "Qualifying Distribution Event" means (i) the Separation from Service of
the Participant, (ii) the date the Participant becomes Disabled, (iii) the death
of the Participant, (iv) the time specified by the Participant for an In-Service
or Education Distribution, (v) a Change in Control Event, or (vi) an
Unforeseeable Emergency, each to the extent provided in Section 5.
2.30 "Seniority Date" shall have the meaning designated in the Adoption
Agreement.
2.31 "Separation from Service" means a "separation from service" within the
meaning of Section 409A of the Code.



--------------------------------------------------------------------------------




2.32 "Service" means employment by the Employer as an Employee. For purposes of
the Plan, the employment relationship is treated as continuing intact while the
Employee is on military leave, sick leave, or other bona fide leave of absence
if the period of such leave does not exceed six months, or if longer, so long as
the Employee's right to reemployment is provided either by statute or contract.
If the Participant is an Independent Contractor, "Service" shall mean the period
during which the contractual relationship exists between the Employer and the
Participant. The contractual relationship is not terminated if the Participant
anticipates a renewal of the contract or becomes an Employee.
2.33 "Service Bonus" means any bonus paid to a Participant by the Employer which
is not Performance-Based Compensation.
2.34 "Specified Employee" means an Employee who meets the requirements for key
employee treatment under Section 416(i)(l)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the regulations thereunder and without regard to
Section 416(i)(5) of the Code) at any time during the twelve month period ending
on December 31 of each year (the "identification date"). Unless binding
corporate action is taken to establish different rules for determining Specified
Employees for all plans of the Company and its controlled group members that are
subject to Section 409A of the Code, the foregoing rules and the other default
rules under the regulations of Section 409A of the Code shall apply. If the
person is a key employee as of any identification date, the person is treated as
a Specified Employee for the twelve-month period beginning on the first day of
the fourth month following the identification date.



--------------------------------------------------------------------------------




2.35 "Spouse" or ''Surviving Spouse" means, except as otherwise provided in the
Plan, a person who is the legally married spouse or surviving spouse of a
Participant.
2.36 "Unforeseeable Emergency" means an "unforeseeable emergency" within the
meaning of Section 409A of the Code.
2.37 "Years of Service" means each Plan Year of Service completed by the
Participant. For vesting purposes, Years of Service shall be calculated from the
date designated in the Adoption Agreement and Service shall be based on service
with the Company and all Participating Employers.
Section 3. Participation:
The Committee in its discretion shall designate each Employee or Independent
Contractor who is eligible to participate in the Plan. A Participant who
Separates from Service with the Employer and who later returns to Service will
not be an Active Participant under the Plan except upon satisfaction of such
terms and conditions as the Committee shall establish upon the Participant's
return to Service, whether or not the Participant shall have a balance remaining
in the Deferred Compensation Account under the Plan on the date of the return to
Service.
Section 4. Credits to Deferred Compensation Account:
4.1 Participant Deferral Credits. To the extent provided in the Adoption
Agreement, each Active Participant may elect, by entering into a Participation
Agreement with the Employer, to defer the receipt of Compensation from the
Employer by a dollar amount or percentage specified in the Participation
Agreement. The amount of Compensation the Participant elects to defer, the
Participant



--------------------------------------------------------------------------------




Deferral Credit, shall be credited by the Employer to the Deferred Compensation
Account maintained for the Participant pursuant to Section 8. The following
special provisions shall apply with respect to the Participant Deferral Credits
of a Participant:
4.1.1 The Employer shall credit to the Participant's Deferred Compensation
Account on each Crediting Date an amount equal to the total Participant Deferral
Credit for the period ending on such Crediting Date.
4.1.2 An election pursuant to this Section 4.1 shall be made by the Participant
by executing and delivering a Participation Agreement to the Committee. Except
as otherwise provided in this Section 4.1, the Participation Agreement shall
become effective with respect to such Participant as of the first day of January
following the date such Participation Agreement is received by the Committee. A
Participant's election may be changed at any time prior to the last permissible
date for making the election as permitted in this Section 4.1, and shall
thereafter be irrevocable. The election of a Participant shall continue in
effect for subsequent years until modified by the Participant as permitted in
this Section 4.1.
4.1.3 A Participant may execute and deliver a Participation Agreement to the
Committee within 30 days after the date the Participant first becomes eligible
to participate in the Plan to be effective as of the first payroll period next
following the date the Participation Agreement is fully executed by the
Participant. Whether a Participant is treated as newly eligible for
participation under this Section shall be determined in accordance with Section
409A of the Code and the regulations thereunder, including (i) rules that treat
all elective deferral account balance plans as one plan, and (ii) rules that
treat a previously eligible Employee as newly eligible if his benefits had been
previously distributed or if he has been ineligible for 24 months. For
Compensation that is earned based upon a specified performance period (for
example, an annual bonus), where a deferral election is made under this Section
but after the beginning of the performance period, the election will only apply
to the portion of the Compensation equal to the total amount of the Compensation
for the service period multiplied by the ratio of the number of days remaining
in the performance period after the election over the total number of days in
the performance period.
4.1.4 A Participant may unilaterally modify a Participation Agreement (either to
terminate, increase or decrease the portion of his future Compensation which is
subject to deferral within the percentage limits set forth in Section 4.1 of the
Adoption Agreement) by providing a written modification of the Participation
Agreement to the Committee. The modification shall become effective as of the
first day of January following the date such written modification is received by
the Committee.
4.1.5 If the Participant performed services continuously from the later of the
beginning of the performance period or the date upon which the performance
criteria are established through the



--------------------------------------------------------------------------------




date upon which the Participant makes an initial deferral election, a
Participation Agreement relating to the deferral of Performance-Based
Compensation may be executed and delivered to the Committee no later than the
date which is 6 months prior to the end of the performance period, provided that
in no event may an election to defer Performance-Based Compensation be made
after such Compensation has become readily ascertainable.
4.1.6 If the Employer has a fiscal year other than the calendar year,
Compensation relating to Service in the fiscal year of the Employer (such as a
bonus based on the fiscal year of the Employer), of which no amount is paid or
payable during the fiscal year, may be deferred at the Participant's election if
the election to defer is made not later than the close of the Employer's fiscal
year next preceding the first fiscal year in which the Participant performs any
services for which such Compensation is payable.
4.1.7 Compensation payable after the last day of the Participant's taxable year
solely for services provided during the final payroll period containing the last
day of the Participant's taxable year (i.e., December 31) is treated for
purposes of this Section 4.1 as Compensation for services performed in the
subsequent taxable year.
4.1.8 The Committee may from time to time establish policies or rules consistent
with the requirements of Section 409A of the Code to govern the manner in which
Participant Deferral Credits may be made.
4.1.9 If a Participant becomes Disabled all currently effective deferral
elections for such Participant shall be canceled. At the time the participant is
no longer Disabled, subsequent elections to defer future compensation will be
permitted under this Section 4.
4.1.10 If a Participant applies for and receives a distribution on account of an
Unforeseeable Emergency, all currently effective deferral elections for such
Participant shall be canceled. Subsequent elections to defer future compensation
will be permitted under this Section 4.
4.1.11 If a Participant receives a hardship distribution under Section
1.401(k)1(d)(3) of the Code or any other similar provision, all currently
effective deferral elections shall be canceled. Subsequent elections to defer
future compensation under this Section 4 will not be effective until the later
of the beginning of the next calendar year or six months after the date of the
hardship distribution.
4.2 Employer Credits. If designated by the Employer in the Adoption
Agreement, the Employer shall cause the Committee to credit to the Deferred
Compensation Account of each Active Participant an Employer Credit as determined
in accordance with the Adoption Agreement. A Participant must make distribution
elections with respect to any Employer Credits credited to his Deferred
Compensation Account by the deadline that would apply under Section 4.1 for
distribution elections with respect to Participant Deferral Credits credited at
the same



--------------------------------------------------------------------------------




time, on a Participation Agreement that is timely executed and delivered to the
Committee pursuant to Section 4.1.
4.3 Deferred Compensation Account. All Participant Deferral Credits and Employer
Credits shall be credited to the Deferred Compensation Account of the
Participant as provided in Section 8.
Section 5. Qualifying Distribution Events:
5.1 Separation from Service. If the Participant Separates from Service with the
Employer, the vested balance in the Deferred Compensation Account shall be paid
to the Participant by the Employer as provided in Section 7. Notwithstanding the
foregoing, no distribution shall be made earlier than six months after the date
of Separation from Service (or, if earlier, the date of death) with respect to a
Participant who as of the date of Separation from Service is a Specified
Employee of a corporation the stock in which is traded on an established
securities market or otherwise. Any payments to which such Specified Employee
would be entitled during the first six months following the date of Separation
from Service shall be accumulated and paid on the first day of the seventh month
following the date of Separation from Service, and shall be adjusted for deemed
investment gain and loss incurred during the six month period.


5.2 Disability. If the Employer designates in the Adoption Agreement that
distributions are permitted under the Plan when a Participant becomes Disabled,
and the Participant becomes Disabled while in Service, the vested balance in the
Deferred Compensation Account shall be paid to the Participant by the Employer
as provided in Section 7.



--------------------------------------------------------------------------------




5.3 Death. If the Participant dies while in Service, the Employer shall pay a
benefit to the Participant's Beneficiary in the amount designated in the
Adoption Agreement. Payment of such benefit shall be made by the Employer as
provided in Section 7.
5.4 In-Service or Education Distributions. If the Employer designates in the
Adoption Agreement that in-service or education distributions are permitted
under the Plan, a Participant may designate in the Participation Agreement to
have a specified amount credited to the Participant's In-Service or Education
Account for in-service or education distributions at the date specified by the
Participant. In no event may an in-service or education distribution of an
amount be made before the date that is two years after the first day of the year
in which any deferral election to such In-Service or Education Account became
effective. Notwithstanding the foregoing, if a Participant incurs a Qualifying
Distribution Event prior to the date on which the entire balance in the
In-Service or Education Account has been distributed, then the balance in the
In-Service or Education Account on the date of the Qualifying Distribution Event
shall be paid as provided under Section 7.1 for payments on such Qualifying
Distribution Event.
5.5 Change in Control Event. If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan upon the occurrence of
a
Change in Control Event, the Participant may designate in the Participation
Agreement to
have the vested balance in the Deferred Compensation Account paid to the
Participant
upon a Change in Control Event by the Employer as provided in Section 7.
5.6 Unforeseeable Emergency. If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan upon the occurrence of
an
Unforeseeable Emergency event, a distribution from the Deferred Compensation
Account



--------------------------------------------------------------------------------




may be made to a Participant in the event of an Unforeseeable Emergency, subject
to the
following provisions:
5.6.1 A Participant may, at any time prior to his Separation from Service for
any reason, make application to the Committee to receive a distribution in a
lump sum of all or a portion of the vested balance in the Deferred Compensation
Account (determined as of the date the distribution, if any, is made under this
Section 5.6) because of an Unforeseeable Emergency. A distribution because of an
Unforeseeable Emergency shall not exceed the amount required to satisfy the
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution, after taking into account the
extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by stopping current deferrals under
the Plan pursuant to Section 4.1.10.
5.6.2 The Participant's request for a distribution on account of Unforeseeable
Emergency must be made in writing to the Committee. The request must specify the
nature of the financial hardship, the total amount requested to be distributed
from the Deferred Compensation Account, and the total amount of the actual
expense incurred or to be incurred on account of the Unforeseeable Emergency.
5.6.3 If a distribution under this Section 5.6 is approved by the Committee,
such distribution will be made as soon as practicable following the date it is
approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. If
a Participant's Separation from Service occurs after a request is approved in
accordance with this Section 5.6.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive under the Plan shall
be distributed in accordance with the applicable distribution provisions of the
Plan.
5.6.4 The Committee may from time to time adopt additional policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which such distributions may be made so that the Plan may be
conveniently administered.
Section 6. Vesting:
A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance



--------------------------------------------------------------------------------




with the vesting schedule and provisions designated by the Employer in the
Adoption Agreement. If a Participant's Deferred Compensation Account is not
fully vested upon Separation from Service, the portion of the Deferred
Compensation Account that is not fully vested shall thereupon be forfeited.
Section 7. Distribution Rules:
7.1 Payment Options. The Employer shall designate in the Adoption Agreement the
payment options which may be elected by the Participant (lump sum, annual
installments, or a combination of both). Different payment options may be made
available for each Qualifying Distribution Event, and different payment options
may be available for different types of Separations from Service, all as
designated in the Adoption Agreement. The Participant shall elect in the
Participation Agreement the method under which the vested balance in the
Deferred Compensation Account will be distributed from among the designated
payment options. The Participant may at such time elect a different method of
payment for each Qualifying Distribution Event as specified in the Adoption
Agreement. If the Participant is permitted by the Employer in the Adoption
Agreement to elect different payment options and does not make a valid election,
the vested balance in the Deferred Compensation Account will be distributed as a
lump sum. Notwithstanding the foregoing, if certain Qualifying Distribution
Events occur prior to the date on which the vested balance of a Participant's
Deferred Compensation Account is completely paid pursuant to this Section 7.1
following the occurrence of certain initial Qualifying Distribution Events, the
following rules apply:
7.1.1 If the initial Qualifying Distribution Event is a Separation from Service
or Disability, and the Participant subsequently dies, the remaining unpaid
vested balance of a Participant's Deferred Compensation Account shall be paid as
a lump sum.



--------------------------------------------------------------------------------




7.1.2 If the initial Qualifying Distribution Event is a Change in Control Event,
and any subsequent Qualifying Distribution Event occurs (except an In-Service or
Education Distribution described in Section 2.29(iv)), the remaining unpaid
vested balance of a Participant's Deferred Compensation Account shall be paid as
provided under Section 7.1 for payments on such subsequent Qualifying
Distribution Event.
7.2 Timing of Payments. Payment shall be made in the manner elected by the
Participant and shall commence as soon as practicable after (but no later than
60 days after) the distribution date elected for the Qualifying Distribution
Event. In the event the Participant fails to make a valid election of the
payment method, the distribution will be made in a single lump sum payment as
soon as practicable after (but no later than 60 days after) the Qualifying
Distribution Event. A payment may be further delayed to the extent permitted in
accordance with regulations and guidance under Section 409A of the Code.
7.3 Installment Payments. If the Participant elects to receive installment
payments upon a Qualifying Distribution Event, the payment of each installment
shall be made on the anniversary of the date of the first installment payment,
and the amount of the installment shall be adjusted on such anniversary for
credits or debits to the Participant's account pursuant to Section 8 of the
Plan. Such adjustment shall be made by dividing the balance in the Deferred
Compensation Account on such date by the number of installments remaining to be
paid hereunder; provided that the last installment due under the Plan shall be
the entire amount credited to the Participant's account on the date of payment.
7.4 De Minimis Amounts. Notwithstanding any payment election made by the
Participant, if the Employer designates a pre-determined de minimis amount in
the Adoption Agreement, the vested balance in the Deferred Compensation Account
of the Participant will be distributed in a



--------------------------------------------------------------------------------




single lump sum payment if at the time of a permitted Qualifying Distribution
Event the vested balance does not exceed such pre-determined de minimis amount;
provided, however, that such distribution will be made only where the Qualifying
Distribution Event is a Separation from Service, death, Disability (if
applicable) or Change in Control Event (if applicable). Such payment shall be
made on or before the later of (i) December 31 of the calendar year in which the
Qualifying Distribution Event occurs, or (ii) the date that is 2-1/2 months
after the Qualifying Distribution Event occurs. In addition, the Employer may
distribute a Participant's vested balance at any time if the balance does not
exceed the limit in Section 402(g)(1)(B) of the Code and results in the
termination of the Participant's entire interest in the Plan as provided under
Section 409A of the Code.
7.5 Subsequent Elections. With the consent of the Committee, a Participant may
delay or change the method of payment of the Deferred Compensation Account
subject to the following requirements:
7.5.1 The new election may not take effect until at least 12 months after the
date on which the new election is made.
7.5.2 If the new election relates to a payment for a Qualifying Distribution
Event other than the death of the Participant, the Participant becoming
Disabled, or an Unforeseeable Emergency, the new election must provide for the
deferral of the payment for a period of at least five years from the date such
payment would otherwise have been made.
7.5.3 If the new election relates to a payment from the In-Service or Education
Account, the new election must be made at least 12 months prior to the date of
the first scheduled payment from such account.



--------------------------------------------------------------------------------




For purposes of this Section 7.5 and Section 7.6, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided,
that entitlement to a series of installment payments is treated as the
entitlement to a single payment.
7.6 Acceleration Prohibited. The acceleration of the time or schedule of any
payment due under the Plan is prohibited except as expressly provided in
regulations and administrative guidance promulgated under Section 409A of the
Code (such as accelerations for domestic relations orders and employment taxes).
It is not an acceleration of the time or schedule of payment if the Employer
waives or accelerates the vesting requirements applicable to a benefit under the
Plan.
Section 8. Accounts; Deemed Investment; Adjustments to Account:
8.1 Accounts. The Committee shall establish a book reserve account, entitled the
"Deferred Compensation Account," on behalf of each Participant. The Committee
shall also establish an In-Service or Education Account as a part of the
Deferred Compensation Account of each Participant, if applicable. The amount
credited to the Deferred Compensation Account shall be adjusted pursuant to the
provisions of Section 8.3.
8.2 Deemed Investments. The Deferred Compensation Account of a Participant shall
be credited with an investment return determined as if the account were invested
in one or more investment funds made available by the Committee. The Participant
shall elect the investment funds in which his Deferred Compensation Account
shall be deemed to be invested. Such election shall be made in the manner
prescribed by the Committee and shall take effect upon the entry of the
Participant into the Plan. The investment election of the Participant shall
remain in effect until a new election is made by the Participant. In the event
the Participant fails for any reason to make an



--------------------------------------------------------------------------------




effective election of the investment return to be credited to his account, the
investment return shall be determined by the Committee.
8.3 Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:
8.3.1 The Deferred Compensation Account shall be debited each business day with
the total amount of any payments made from such account since the last preceding
business day to him or for his benefit. Unless otherwise specified by the
Employer, each deemed investment fund will be debited pro-rata based on the
value of the investment funds as of the end of the preceding business day.
8.3.2 The Deferred Compensation Account shall be credited on each Crediting Date
with the total amount of any Participant Deferral Credits and Employer Credits
to such account since the last preceding Crediting Date.
8.3.3 The Deferred Compensation Account shall be credited or debited on each day
securities are traded on a national stock exchange with the amount of deemed
investment gain or loss resulting from the performance of the deemed investment
funds elected by the Participant in accordance with Section 8.2. The amount of
such deemed investment gain or loss shall be determined by the Committee and
such determination shall be final and conclusive upon all concerned.
Section 9. Administration by Committee:
9.1 Membership of Committee. If the Committee consists of individuals appointed
by the Board, they will serve at the pleasure of the Board. Any member of the
Committee may resign, and his successor, if any, shall be appointed by the
Board.
9.2 General Administration. The Committee shall be responsible for the operation
and administration of the Plan and for carrying out its provisions. The
Committee shall have the full authority and discretion to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including



--------------------------------------------------------------------------------




interpretations of this Plan, as may arise in connection with this Plan. Any
such action taken by the Committee shall be final and conclusive on any party.
To the extent the Committee has been granted discretionary authority under the
Plan, the Committee’s prior exercise of such authority shall not obligate it to
exercise its authority in a like fashion thereafter. The Committee shall be
entitled to rely conclusively upon all tables, valuations, certificates,
opinions and reports furnished by any actuary, accountant, controller, counsel
or other person employed or engaged by the Employer with respect to the Plan.
The Committee may, from time to time, employ agents and delegate to such agents,
including Employees of the Employer, such administrative or other duties as it
sees fit.
9.3 Indemnification. To the extent not covered by insurance, the Employer shall
indemnify the Committee, each Employee, officer, director, and agent of the
Employer, and all persons formerly serving in such capacities, against any and
all liabilities or expenses, including all legal fees relating thereto, arising
in connection with the exercise of their duties and responsibilities with
respect to the Plan, provided however that the Employer shall not indemnify any
person for liabilities or expenses due to that person’s own gross negligence or
willful misconduct.
Section 10. Contractual Liability, Trust:
10.1 Contractual Liability. Unless otherwise elected in the Adoption Agreement,
the Company shall be obligated to make all payments hereunder. This obligation
shall constitute a contractual liability of the Company to the Participants, and
such payments shall be made from the general funds of the Company. The Company
shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
the Participants shall not have any interest in any particular assets of the
Company by reason of



--------------------------------------------------------------------------------




its obligations hereunder. To the extent that any person acquires a right to
receive payment from the Company, such right shall be no greater than the right
of an unsecured creditor of the Company.
10.2 Trust. The Employer may establish a trust to assist it in meeting its
obligations under the Plan. Any such trust shall conform to the requirements of
a grantor trust under Revenue Procedures 92-64 and 92-65 and at all times during
the continuance of the trust the principal and income of the trust shall be
subject to claims of general creditors of the Employer under federal and state
law. The establishment of such a trust would not be intended to cause
Participants to realize current income on amounts contributed thereto, and the
trust would be so interpreted and administered.
Section 11. Allocation of Responsibilities:
The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:


11.1
Board.
(i)
To amend the Plan;
(ii)
To appoint and remove members of the Committee; and
(iii)
To terminate the Plan as permitted in Section 14.
11.2
Committee.
(i)
To designate Participants;
(ii)
To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in Section
16 relating to claims procedure;
(iii)
To administer the Plan in accordance with its terms, except to the extent powers
to administer the Plan are specifically delegated to another person or persons
as provided in the Plan;
(iv)
To account for the amount credited to the Deferred Compensation Account of a
Participant;
(v)
To direct the Employer in the payment of benefits;
(vi)
To file such reports as may be required with the United States Department of
Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time; and
(vii)
To administer the claims procedure to the extent provided in Section 16.






--------------------------------------------------------------------------------




Section 12. Benefits Not Assignable; Facility of Payments:
12.1 Benefits Not Assignable. No portion of any benefit credited or paid under
the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.
12.2 Plan-Approved Domestic Relations Orders. The Committee shall establish
procedures for determining whether an order directed to the Plan is a
Plan-Approved Domestic Relations Order. If the Committee determines that an
order is a Plan-Approved Domestic Relations Order, the Committee shall cause the
payment of amounts pursuant to or segregate a separate account as provided by
(and to prevent any payment or act which might be inconsistent with) the
Plan-Approved Domestic Relations Order.
12.3 Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.



--------------------------------------------------------------------------------




Section 13. Beneficiary:
The Participant's beneficiary shall be the person, persons, entity or entities
designated by the Participant on the beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a beneficiary, the beneficiary shall be his Surviving Spouse. If the
Participant does not designate a beneficiary and has no Surviving Spouse, the
beneficiary shall be the Participant's estate. The designation of a beneficiary
may be changed or revoked only by filing a new beneficiary designation form with
the Committee or its designee. If a beneficiary (the "primary beneficiary") is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent beneficiary, if any, named in the Participant's
current beneficiary designation form. If there is no contingent beneficiary, the
balance shall be paid to the estate of the primary beneficiary. Any beneficiary
may disclaim all or any part of any benefit to which such beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made. Such a disclaimer shall be made in a form
satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Plan in the same manner as if the
beneficiary who filed the disclaimer had predeceased the Participant.
Section 14. Amendment and Termination of Plan:
The Company may amend any provision of the Plan or terminate the Plan at any
time; provided, that in no event shall such amendment or termination reduce the
balance in any Participant's Deferred Compensation Account as of the date of
such amendment or termination, nor



--------------------------------------------------------------------------------




shall any such amendment affect the terms of the Plan relating to the payment of
such Deferred Compensation Account. Notwithstanding the foregoing, the following
special provisions shall apply:
14.1 Termination in the Discretion of the Employer. Except as otherwise provided
in Sections 14.2, the Company in its discretion may terminate the Plan and
distribute benefits to Participants subject to the following requirements and
any others specified under Section 409A of the Code:
14.1.1 All arrangements sponsored by the Employer that would be aggregated with
the Plan under Section 1.409A-l(c) of the Treasury Regulations are terminated.
14.1.2 No payments other than payments that would be payable under the terms of
the Plan if the termination had not occurred are made within 12 months of the
termination date.
14.1.3 All benefits under the Plan are paid within 24 months of the termination
date.
14.1.4 The Employer does not adopt a new arrangement that would be aggregated
with the Plan under Section 1.409A-1(c) of the Treasury Regulations providing
for the deferral of compensation at any time within 3 years following the date
of termination of the Plan.
14.1.5 The termination does not occur proximate to a downturn in the financial
health of the Employer.
14.2 Termination Upon Change in Control Event. If the Company terminates the
Plan within thirty days preceding or twelve months following a Change in Control
Event, the Deferred Compensation Account of each Participant shall become fully
vested and payable to the Participant in a lump sum within twelve months
following the date of termination, subject to the requirements of Section 409A
of the Code.
Section 15. Communication to Participants:



--------------------------------------------------------------------------------




The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.
Section 16. Claims Procedure:
The following claims procedure shall apply with respect to the Plan:
16.1 Filing of a Claim for Benefits. If a Participant or Beneficiary (the
"claimant") believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefore with the Committee.
16.2 Notification to Claimant of Decision. Within 90 days after receipt of a
claim by the Committee (or within 180 days if special circumstances require an
extension of time), the Committee shall notify the claimant of the decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, there shall be furnished to the claimant prior to expiration
of the initial 90-day period written notice of the extension, which notice shall
set forth the special circumstances and the date by which the decision shall be
furnished. If such claim shall be wholly or partially denied, notice thereof
shall be in writing and worded in a manner calculated to be understood by the
claimant, and shall set forth: (i) the specific reason or reasons for the
denial; (ii) specific reference to pertinent provisions of the Plan on which the
denial is based; (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and (iv) an explanation of the procedure
for review of the denial and the time limits applicable to such procedures,
including a statement of the claimant's right to bring a civil action under
ERISA following an adverse benefit



--------------------------------------------------------------------------------




determination on review. Notwithstanding the foregoing, if the claim relates to
a disability determination, the Committee shall notify the claimant of the
decision within 45 days (which may be extended for an additional 30 days if
required by special circumstances).
16.3 Procedure for Review. Within 60 days following receipt by the claimant of
notice denying his claim, in whole or in part, or, if such notice shall not be
given, within 60 days following the latest date on which such notice could have
been timely given, the claimant may appeal denial of the claim by filing a
written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.
16.4 Decision on Review. The decision on review of a claim denied in whole
or in part by the Committee shall be made in the following manner:
16.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. Notwithstanding the
foregoing, if the claim relates to a disability determination, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 45 days if required by special circumstances).
16.4.2 With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the claimant, and shall set forth:
(i) the specific reason or reasons for the adverse determination;
(ii) specific reference to pertinent Plan provisions on which the adverse
determination is based;


(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and



--------------------------------------------------------------------------------




(iv) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures, as
well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).
16.4.3 The decision of the Committee shall be final and conclusive.


16.5 Action by Authorized Representative of Claimant. All actions set forth
in this Section 16 to be taken by the claimant may likewise be taken by a
representative
of the claimant duly authorized by him to act in his behalf on such matters. The
Committee may require such evidence as either may reasonably deem necessary or
advisable of the authority to act of any such representative.
Section 17. Miscellaneous Provisions:
17.1 Set off. The Employer may at any time offset a Participant's Deferral
Compensation Account by an amount up to $5,000 to collect the amount of any
loan, cash advance, extension of other credit or other obligation of the
Participant to the Employer that is then due and payable in accordance with the
requirements of Section 409A of the Code.
17.2 Notices. Each Participant who is not in Service and each Beneficiary shall
be responsible for furnishing the Committee or its designee with his current
address for the mailing of notices and benefit payments. Any notice required or
permitted to be given to such Participant or Beneficiary shall be deemed given
if directed to such address and mailed by regular United States mail, first
class, postage prepaid. If any check mailed to such address is returned as
undeliverable to the addressee, mailing of checks will be suspended until the
Participant or Beneficiary furnishes the proper address. This provision shall
not be construed as requiring the mailing of any notice or notification
otherwise permitted to be given by posting or by other publication.



--------------------------------------------------------------------------------




17.3 Lost Distributees. A benefit shall be deemed forfeited if the Committee is
unable to locate the Participant or Beneficiary to whom payment is due by the
fifth anniversary of the date payment is to be made or commence; provided, that
the deemed investment rate of return pursuant to Section 8.2 shall cease to be
applied to the Participant's account following the first anniversary of such
date; provided further, however, that such benefit shall be reinstated if a
valid claim is made by or on behalf of the Participant or Beneficiary for all or
part of the forfeited benefit.
17.4 Reliance on Data. The Employer and the Committee shall have the right to
rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.
17.5 Headings. The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.
17.6 Continuation of Employment. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.
17.7 Merger or Consolidation; Assumption of Plan. No Employer shall consolidate
or merge into or with another corporation or entity, or transfer all or
substantially all of its assets to another corporation, partnership, trust or
other entity (a "Successor Entity") unless such Successor Entity shall assume
the rights, obligations and liabilities of the Employer under the Plan and upon



--------------------------------------------------------------------------------




such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan. Nothing herein shall prohibit the assumption
of the obligations and liabilities of the Employer under the Plan by any
Successor Entity.
17.8 Construction. The Employer shall designate in the Adoption Agreement the
state according to whose laws the provisions of the Plan shall be construed and
enforced, except to the extent that such laws are superseded by ERISA and the
applicable requirements of the Code.
17.9 Taxes. The Employer or other payor may withhold a benefit payment under the
Plan or a Participant's wages, or the Employer may reduce a Participant's
Account balance, in order to meet any federal, state, or local or employment tax
withholding obligations with respect to Plan benefits, as permitted under
Section 409A of the Code. The Employer or other payor shall report Plan payments
and other Plan-related information to the appropriate governmental agencies as
required under applicable laws.
Section 18. Transition Rules:
This Section 18 does not apply to plans newly established on or after January 1,
2009.
18.1 2005 Election Termination. Notwithstanding Section 4.1.4, at any time
during 2005, a Participant may terminate a Participation Agreement, or modify a
Participation Agreement to reduce the amount of Compensation subject to the
deferral election, so long as the Compensation subject to the terminated or
modified Participation Agreement is includable in the income of the Participant
in 2005 or, if later, in the taxable year in which the amounts are earned and
vested.



--------------------------------------------------------------------------------




18.2 2005 Deferral Election. The requirements of Section 4.1.2 relating to the
timing of the Participation Agreement shall not apply to any deferral elections
made on or before March 15, 2005, provided that (a) the amounts to which the
deferral election relate have not been paid or become payable at the time of the
election, (b) the Plan was in existence on or before December 31, 2004, (c) the
election to defer compensation is made in accordance with the terms of the Plan
as in effect on December 31, 2005 (other than a requirement to make a deferral
election after March 15, 2005), and (d) the Plan is otherwise operated in
accordance with the requirements of Section 409A of the Code.
18.3 2005 Termination of Participation; Distribution. Notwithstanding anything
in this Plan to the contrary, at any time during 2005, a Participant may
terminate his or her participation in the Plan and receive a distribution of his
Deferred Compensation Account balance on account of that termination, so long as
the full amount of such distribution is includable in the Participant's income
in 2005 or, if later, in the taxable year of the Participant in which the amount
is earned and vested.
18.4 Payment Elections. Notwithstanding the provisions of Sections 7.1 or 7.5 of
the Plan, a Participant may elect on or before December 31, 2008, the time or
form of payment of amounts subject to Section 409A of the Code provided that
such election applies only to amounts that would not otherwise be payable in the
year of the election and does not cause an amount to paid in the year of the
election that would not otherwise be payable in such year.



--------------------------------------------------------------------------------




NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants.
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.
Principal Life Insurance Company, Raleigh, NC 27612
A member of the Principal Financial Group®
THE EXECUTIVE NONQUALIFIED "EXCESS" PLAN
ADOPTION AGREEMENT
THIS AGREEMENT is the adoption by HollyFrontier Corporation (the "Company") of
the Executive Nonqualified Excess Plan ("Plan").
W I T N E S S E T H:
WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and
WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and
WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,
NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:
ARTICLE I
Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.
ARTICLE II
The Employer hereby makes the following designations or elections for the
purpose of the Plan:


2.6
Committee:
The duties of the Committee set forth in the Plan shall be satisfied by:
 
 
__
(a)
Company
 
 
XX
(b)
The administrative committee appointed by the Board to serve at the pleasure
 
 
 
of the Board.
 
 
__
(c)
Board.
 
 
__
(d)
Other (specify): _____________________________.
 




--------------------------------------------------------------------------------




2.8 Compensation: The "Compensation" of a Participant shall mean all of a
Participant's:


__
(a)
Base salary.
__
(b)
Service bonus.
__
(c)
Performance-Based Compensation (Bonus) earned in a period of 12 months or more.
__
(d)
Commissions.
XX
(e)
Compensation received as an Independent Contractor reportable on Form 1099.
XX
(f)
Other: Eligible Earnings including base pay, bonuses, and overtime and excluding
extraordinary pay such as travel allowances, moving expenses or the transition
benefit. Eligible earnings are determined without taking into account any salary
reduction contributions you make to the Company’s 401(k) plan and/or section 125
cafeteria plan. For the complete definition see the definition of Compensation
under the HollyFrontier Corporation 401(k) Retirement Savings Plan.



2.9 Crediting Date: The Deferred Compensation Account of a Participant shall be
credited as follows:
Participant Deferral Credits at the time designated below:
__ (a) The last business day of each Plan Year.
__ (b) The last business day of each calendar quarter during the Plan Year.
__ (c) The last business day of each month during the Plan Year.
__ (d) The last business day of each payroll period during the Plan Year.
__ (e) Each pay day as reported by the Employer.
XX (f) On any business day as specified by the Employer.
__ (g) Other: _____________________________________.
Employer Credits at the time designated below:
XX (a) On any business day as specified by the Employer.
___ (b) Other: _____________________________________.
2.13 Effective Date:
__ (a) This is a newly-established Plan, and the Effective Date of the Plan is
_________________.
XX (b) This is an amendment of a plan named Frontier Deferred Compensation Plan
dated December 1, 2008 and governing all contributions to the plan through
December 31, 2011. The Effective Date of this amended Plan is January 1, 2012.



--------------------------------------------------------------------------------




2.20 Normal Retirement Age: The Normal Retirement Age of a Participant shall be:
__ (a) Age ___.
__ (b) The later of age ___ or the _______ anniversary of the participation
commencement date. The participation commencement date is the first day of the
first Plan Year in which the Participant commenced participation in the Plan.
XX (c) Other: Not Applicable.
2.23 Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:




Name of Employer
Address
Telephone No.
EIN
Holly Frontier Corporation
2828 N. Harwood, Suite 1300
214-871-3848
75-1056913
 
Dallas, TX 75201
 
 



2.26 Plan: The name of the Plan is HollyFrontier Corporation Executive
Nonqualified Deferred Compensation Plan.
2.28 Plan Year: The Plan Year shall end each year on the last day of the month
of December.
2.30 Seniority Date:
The date on which a Participant has:
__ (a) Attained age __.
__ (b) Completed
__ Years of Service from First Date of Service.
__ (c) Attained age __ and completed __ Years of Service from First Date of
Service.
__ (d) Attained an age as elected by the Participant.
XX (e) Not applicable – distribution elections for Separation from Service are
not based on Seniority Date



--------------------------------------------------------------------------------




4.1 Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:




 
 
 
 
 
 
 
 
 
 
__
(a)
Base salary:


 
minimum deferral: __________%


 
 
maximum deferral: $__________ or __________%
 
 
 
__
(b)
Service Bonus:
 
 
minimum deferral: __________%


 
 
maximum deferral: $__________ or __________%
 
 
 
__
(c)
Performance Based Compensation:
 
 
minimum deferral: __________%


 
 
maximum deferral: $__________ or __________%
 
 
 
 
 
 
 
 
 
 
 
__
(c)
Performance Based Compensation:
 
 
minimum deferral: __________%


 
 
maximum deferral: $__________ or __________%
 
 
 
 
 
 
 
 
 
 
 
__
(d)
Performance Based Compensation:
 
 
minimum deferral: __________%


 
 
maximum deferral: $__________ or __________%
 
 
 
 
 
 
 
 
 
 
 
XX
(e)
Form 1099 Compensation:
 
 
minimum deferral: __________%


 
 
maximum deferral: $__________ or ____100___%
 
 
 
 
 
 
 
 
 
 
 
XX
(f)
Other: Eligible Earnings including base pay, bonuses, and overtime and excluding
extraordinary pay such as travel allowances, moving expenses or the transition
benefit. Eligible earnings are determined without taking into account any salary
reduction contributions you make to the Company’s 401(k) plan and/or section 125
cafeteria plan. See Exhibit D.
 
 
 
 
 
 
 
 
 
 
minimum deferral: __________%


 
 
maximum deferral: $__________ or ____50___%
 
 
 
 
 
 
 
 
 
 
 
__
(g)
Participant deferrals not allowed.






--------------------------------------------------------------------------------




4.2 Employer Credits:
Employer Credits will be made in the following manner:
__ (a) Employer Discretionary Credits: The Employer may make discretionary
credits to the Deferred Compensation Account of each Active Participant in an
amount determined as follows:
__ (i) An amount determined each Plan Year by the Employer.
__ (ii) Other: _______________________________________.
__ (b) Other Employer Credits: The Employer may make other credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:
__ (i) An amount determined each Plan Year by the Employer.
__ (ii) Other: _______________________________________.
__ (c) Employer Credits not allowed.
XX (d) Other: See Exhibit A.


5.2 Disability of a Participant:
__ (a) A Participant's becoming Disabled shall be a Qualifying Distribution
Event and the Deferred Compensation Account shall be paid by the Employer as
provided in Section 7.1.
XX (b) A Participant becoming Disabled shall not be a Qualifying Distribution
Event.
5.3 Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:
__ (a) An amount to be determined by the Committee.
__ (b) Other: ___________________________________________.
XX (c) No additional benefits.



--------------------------------------------------------------------------------




5.4 In-Service or Education Distributions: In-Service and Education Accounts are
permitted under the Plan:




XX
(a)
In-Service Accounts are allowed with respect to:
 
 
XX
Participant Deferral Credits only.
 
 
__
Employer Credits only.
 
 
__
Participant Deferral and Employer Credits.
 
 
In-service distributions may be made in the following manner:
 
 
XX
Single lump sum payment.
 
 
XX
Annual installments over a term certain not to exceed _5_ years.
 
 
Education Accounts are allowed with respect to:
 
 
XX
Participant Deferral Credits only.
 
 
__
Employer Credits only.
 
 
__
Participant Deferral and Employer Credits.
 
 
Education Accounts distributions may be made in the following manner:
 
 
XX
Single lump sum payment.
 
 
XX
Annual installments over a term certain not to exceed _5_ years.
 
 
If applicable, amounts not vested at the time payments due under this Section
 
 
cease will be:
 
 
__
Forfeited
 
 
__
Distributed at Separation from Service if vested at that time
__
(b)
No In-Service or Education Distributions permitted.



5.5 Change in Control Event:
XX (a) Participants may elect upon initial enrollment to have accounts
distributed upon a Change in Control Event.
__ (b) A Change in Control shall not be a Qualifying Distribution Event.
5.6 Unforeseeable Emergency Event:
__ (a) Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.
XX (b) An Unforeseeable Emergency shall not be a Qualifying Distribution Event











--------------------------------------------------------------------------------




6.
 
 
Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the
Deferred Compensation Account upon the first to occur of the following events:
__
(a)
Normal Retirement Age.
XX
(b)
Death.
__
(c)
Disability.
XX
(d)
Change in Control Event
XX
(e)
Other: See Exhibit B.
__
(f)
Satisfaction of the vesting requirement as specified below:
 
__
Employer Discretionary Credits:
 
 
__ (i) Immediate 100% vesting.
 
 
__ (ii) 100% vesting after __ Years of Service.
 
 
__ (iii) 100% vesting at age __.
 
 
__ (iv)
Number of Years of Service
Vested Percentage
 
 
Less than
1
___%
 
 
 
2
___%
 
 
 
3
___%
 
 
 
4
___%
 
 
 
5
___%
 
 
 
6
___%
 
 
 
7
___%
 
 
 
8
___%
 
 
 
9
___%
 
 
 
10 or more
___%
 
 
 
 
 
 
 
 
 
 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:
__ (1) First Day of Service.
__ (2) Effective Date of Plan Participation.
__ (3) Each Crediting Date. Under this option (3), each Employer Credit shall
vest based on the Years of Service of a Participant from the Crediting Date on
which each Employer Discretionary Credit is made to his or her Deferred
Compensation Account.



--------------------------------------------------------------------------------




__ Other Employer Credits:
__ (i) Immediate 100% vesting.
__ (ii) 100% vesting after __ Years of Service.
__ (iii) 100% vesting at age __.
__ (iv) Number of Years Vested of Service Percentage
Less than 1 __%
1 __%
2 __%
3 __%
4 __%
5 __%
6 __%
7 __%
8 __%
9 __%
10 or more __%
For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:
__ (1) First Day of Service.
__ (2) Effective Date of Plan Participation.
__ (3) Each Crediting Date. Under this option (3), each Employer Credit shall
vest based on the Years of Service of a Participant from the Crediting Date on
which each Employer Discretionary Credit is made to his or her Deferred
Compensation Account.



--------------------------------------------------------------------------------




7.1 Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:
(a) Separation from Service prior to Seniority Date, or Separation from Service
if Seniority Date is Not Applicable XX (i) A lump sum.
XX (ii) Annual installments over a term certain as elected by the Participant
not
to exceed _5_ years.
__ (iii) Other: ______________________________________________.
(b) Separation from Service on or After Seniority Date, If Applicable __
__ (i) A lump sum.
__ (ii) Annual installments over a term certain as elected by the Participant
not
to exceed __years.
XX (iii) Other: Not applicable.
(c) Separation from Service Upon a Change in Control Event
XX (i) A lump sum.
XX (ii) Annual installments over a term certain as elected by the Participant
not
to exceed _5_ years.
__ (iii) Other: ____________________________________________
__ (d) Death
XX (i) A lump sum.
__ (ii) Annual installments over a term certain as elected by the Participant
not to exceed ___ years.
__ (iii) Other: ______________________________________________.
(e) Disability
__ (i) A lump sum.
__ (ii) Annual installments over a term certain as elected by the Participant
not to exceed __ years.
__ (iii) Other: ________________________________________________.
XX (iv) Not applicable. If applicable, amounts not vested at the time payments
due under this Section cease will be:
__ Forfeited
__ Distributed at Separation from Service if vested at that time
(f) Change in Control Event
XX (i) A lump sum.
__ (ii) Annual installments over a term certain as elected by the Participant
not to exceed ___ years.
__ (iii) Other: ______________________________________________.
__ (iv) Not applicable.
If applicable, amounts not vested at the time payments due under this Section
cease will be:
__ Forfeited
__ Distributed at Separation from Service if vested at that time
7.4 De Minimis Amounts.
__ (a) Notwithstanding any payment election made by the Participant, the vested
balance in the Deferred Compensation Account of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $ ______. In addition,
the Employer may distribute a Participant's vested balance at any time if the
balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan



--------------------------------------------------------------------------------




XX (b) There shall be no pre-determined de minimis amount under the Plan;
however, the Employer may distribute a Participant's vested balance at any time
if the balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant's entire interest in the Plan.
10.1 Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:
XX (a) Company.
__ (b) Employer or Participating Employer who employed the Participant when
amounts were deferred.
14. Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption Agreement or the Plan to the contrary, Sections 4.2, 5.4 & 6 of the
Plan shall be supplemented as to the type of Employer Contributions, In-Service
or Education Distributions, and Vesting as provided in attached Exhibits A, B, &
C. Section 4 of the Plan shall be supplemented as provided in Exhibit D.
 



--------------------------------------------------------------------------------




17.9 Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of Texas, except to the extent that such laws
are superseded by ERISA and the applicable provisions of the Code.
IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.
HollyFrontier Corporation
Name of Employer
By: _____ /s/ Nancy Hartmann
Authorized Person: Nancy Hartmann
Date: 11-02-2011
        





--------------------------------------------------------------------------------




EXHIBIT A
4.2 Employer Credits: Employer Credits will be made in the following manner:


XX
(a)
Matching Restoration: The Employer may make discretionary credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:
 
 
XX
(i)
An amount determined each Plan Year by the Employer.
 
 
__
(ii)
Other: _______________________________________.
XX
(b)
Retirement Restoration Contribution: The Employer may make other credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:
 
 
XX
(i)
An amount determined each Plan Year by the Employer.
 
 
__
(ii)
Other: _______________________________________.
XX
(c)
Transition Benefit: The Employer may make discretionary credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:
 
 
XX
(i)
An amount determined each Plan Year by the Employer.
 
 
__
(ii)
Other: _______________________________________.
XX
(d)
NQ Nonelective Contributions: The Employer may make other credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:
 
 
XX
(i)
An amount determined each Plan Year by the Employer.
 
 
__
(ii)
Other: _______________________________________.




--------------------------------------------------------------------------------




EXHIBIT B Section 5.4 of the Plan Document shall be replaced with the following:
5.4 In-Service or Education Distributions. If the Employer designates in the
Adoption Agreement that in-service or education distributions are permitted
under the Plan, a Participant may designate in the Participation Agreement to
have a specified amount of Compensation credited to the Participant's In-Service
or Education Account for in-service or education distributions at the date
specified by the Participant. In no event may an in-service or education
distribution of a Compensation amount be made before the date that is two years
after the first day of the year during which the services are performed that
give rise to the Compensation amount to be credited to the In-Service or
Education Account (e.g., for Compensation earned with respect to services
performed in 2012, the earliest distribution date with respect to any amount of
such Compensation would be January 1, 2014). Notwithstanding the foregoing, if a
Participant incurs a Qualifying Distribution Event prior to the date on which
the entire balance in the In-Service or Education Account has been distributed,
then the balance in the In-Service or Education Account on the date of the
Qualifying Distribution Event shall be paid as provided under Section 7.1 for
payments on such Qualifying Distribution Event.



--------------------------------------------------------------------------------




EXHIBIT C
6. Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon satisfaction of the vesting
requirement as specified below:
Matching Restoration:
Immediate 100% vesting.
Retirement Restoration Contribution:
100% vesting after 3 Years of Service.
Years of Service will be determined in the same manner as the HollyFrontier
Corporation 401(k) Retirement Savings Plan.
Transition Benefit:
Immediate 100% vesting.
NQ Nonelective Contributions:
TBD Vesting - as indicated by the Employer prior to the time of contribution and
subject to approval of administration capability by Principal.



--------------------------------------------------------------------------------




EXHIBIT D
Each Participant may make a separate deferral election with respect to that
portion of his Compensation that consists of base pay and overtime
(“Compensation Deferral Credits”) and that portion of his Compensation that
consists of bonus (“Bonus Deferral Credits”). Compensation Deferral Credits will
be effective with respect to base pay and overtime earned for services performed
during the Plan Year for which the deferral election is made (i.e., an election
to defer Compensation Deferral Credits made in December of 2011 will apply to
base pay and overtime earned and payable in 2012) and Bonus Deferral Credits
will be effective with respect to bonus earned during the Plan Year for which
the services giving rise to the bonus are performed and paid during the
following year (i.e., an election to defer Bonus Deferral Credits made in
December 2011 will apply to bonus earned during 2012 that is paid during 2013).
Further, no Compensation Deferral Credits and Bonus Deferral Credits may be
deferred under the Plan until the Participant has made the maximum amount of
compensation deferrals to the HollyFrontier Corporation 401(k) Retirement
Savings Plan (the “401(k) Plan”) permitted under the Internal Revenue Code of
1986, as amended (the “Code”) and the Compensation Deferral Credit percentage
election made under this Plan will also apply to compensation and bonus
deferrals under the 401(k) Plan for the for services performed during the Plan
Year for which the deferral election is made (i.e., the percentage election for
Compensation Deferral Credits made in December of 2011 will apply under the
401(k) Plan to base pay and overtime earned and payable in 2012). With respect
to those Participants who are eligible to make a catch-up contribution election
under section 414(v) of the Code, a separate catch-up contribution election may
be made under the 401(k) Plan, but no Compensation Deferral Credits or Bonus
Deferral Credits may be made to this Plan until the section 402(g) limit,
including catch-up contributions, is reached.
The following example illustrates the operation of the Plan and the 401(k) Plan
under these rules under the scenario where the Participant reaches the Code
section 402(g) limit:
Assumptions: Salary is $130,000 and bonus is $200,000 for both 2012 and 2013.
The Code section 402(g) limit is $17,000 for both 2012 and 2013 and the
Participant is not eligible for catch up contributions. There are five bi-weekly
pay periods before the bonus is paid. The Participant defers 7% of salary and
bonus for 2012 and 8% for 2013 (i.e., her percentage election for both
Compensation Deferral Credits and Bonus Deferral Credits are 7% and 8%
respectively for 2012 and 2013). The Participant did not make a bonus deferral
election (i.e., did not defer Bonus Deferral Credits) in 2010.
2012
7% of salary and bonus are deferred to the 401(k) Plan until the $17,000 limit
is reached and then salary deferrals in the amount of 7% continue to the Plan.
No bonus may be deferred to the Plan for 2012 plan year since no 2010 election
is in effect.
The salary deferrals would be $350 per pay period (i.e., $5,000 x 7%), so:
•assuming there are 5 bi-weekly pay periods until the bonus is paid, the
Participant would defer $1,750 to the 401(k) Plan before the bonus is paid;
•for the payroll with the bonus, 7% of salary ($350) would be deferred to the
401(k) Plan and 7% of bonus ($14,000) would be deferred to the 401(k) Plan;
•salary for the next few pay periods would be deferred to the 401(k) Plan, until
such salary deferrals equal $1,000 in order to reach the $17,000 limit; and
•for each pay period after the $17,000 limit is reached, 7% of the Participant’s
salary would be deferred to the Plan for the remainder of the year.





--------------------------------------------------------------------------------




2013
8% of salary and bonus are deferred to the 401(k) Plan until the $17,000 limit
is reached, then 7% of bonus is deferred to the Plan and 8% of salary continues
to be deferred to the Plan for the remainder of the year.
The salary deferrals would be $400 per pay period (i.e., $5,000 x 8%) so:
•assuming there are 5 bi-weekly pay periods until the bonus is paid, the
Participant would defer $2,000 to the 401(k) Plan before the bonus is paid;
•for the payroll with the bonus, 8% of salary would be deferred to the 401(k)
Plan and although the bonus deferral to the 401(k) Plan is $16,000 (i.e.,
$200,000 x 8%) only $14,600 can be contributed to the 401(k) Plan due to the
$17,000 limit so the extra $1,400 of bonus would be paid to the Participant;
•since the $17,000 limit is reached for the pay period in which the bonus is
paid, an additional $14,000 of bonus (7% (based on the election made in 2011) x
$200,000) would be deferred to the Plan; and
•for each subsequent pay period after the $17,000 limit is reached, 8% of the
Participant’s salary would be deferred to the Plan for the remainder of the
year.

